[E SUPREME COURT OF TEXAS
                        T[]                                        L^J
                        Post Office Box 12248
                        Austin, Texas 78711
                                                                                             1312
                                                                               1$ Co
                                                                                           
                                                                                       —




                                          March 03, 2006                                      'p-'»o/.w^
                                                                                                      net

                                                                                   MAR .
Mr. Carnegie H. Mims Jr.                              Mr. J. Scott Killough
Minis & Associates
203 Candler Drive
                                                      5610 Old Bullard Road, Sutie 203
                                                      Tyler, TX 75703         cAtHy£*•LUsK:
                                                                                        ,£©&,.
                                                                                                 -&&&*?
Houston, TX 77037                                                                              CLERK

Mr. Kenneth E. Raney                                  Mr. M. Keith Dollahite
Thigpen & Raney                                       M. Keith Dollahite, P.C.
110 North College Street, Suite 1401                  100 East Ferguson, Suite 1015
Tyler, TX 75702                                       Tyler, TX 75702

Mr. Wayne Barry Slaughter Jr.
935 The Center, 8323 SW Freeway
Houston, TX 77074


RE:      Case Number: 06-0131
         Court of Appeals Number: 12-04-00144-CV
         Trial Court Number: 32,334-P

Style: IN THE ESTATE OF EARLE STANTON, DECEASED

Dear Counsel:


         Today the Supreme Court of Texas denied Petitioner's Motion to Extend Length of
Petition for Review and struck the petition for review in the above-referenced case. The Court
strikes the petition for review with the following notation:
         "The petition violates Texas Rule of Appellate Procedure 53.6 and is struck. Petitioner is
ordered to redraw; the redrawn petition is due to be filed no later than 3:00 p.m., March 13,
2006."

                                                      Sincerely,




                                                      Andrew Weber, Clerk
                                                      by Claudia Jenks, Chief Deputy Clerk

cc:   Ms. Judy Carnes
      Ms. Cathy S. Lusk